Citation Nr: 9901715	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-23 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for arthritis of 
the left foot, secondary to a chip fracture of the os calcis, 
currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for chronic 
prostatitis, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to July 
1954.  This matter comes to the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  

In July 1997, the Board remanded the veterans claim to the 
RO for additional development.  The case has been returned to 
the Board and is ready for review.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran seeks increased evaluations for his service-
connected arthritis of the left foot and his service-
connected chronic prostatitis, both currently evaluated as 10 
percent disabling.  He states that he experiences left foot 
and ankle pain, as well as difficulty walking.  He also 
reports that he has urinary frequency every 2 to 3 hours 
during the day and voiding 4 to 5 times a night.  He contends 
that therefore increased ratings are warranted.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that on the issue of entitlement to 
an increased evaluation beyond 10 percent for arthritis of 
the left foot, the preponderance of the evidence is against 
the claim.  On the issue of entitlement to an increased 
evaluation for chronic prostatitis, the Board finds that the 
evidence supports an increased evaluation to 20 percent.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veterans arthritis of the left foot secondary to a 
chip fracture of the os calcis is currently manifested by 
complaints of pain.  There is no deformity, effusion, edema 
or synovial thickening.  Dorsiflexion is to 15 degrees and 
plantar flexion is to 20 degrees.  Impairment is no more than 
moderate.  

3.  The veterans chronic prostatitis is manifested by 
daytime urinary frequency of every two to three hours, 
nighttime awakenings of 4 to 5 per night, a slow stream and 
occasional urge incontinence, without the use of pads.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for a left foot disability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.55, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5010, 5270, 5271, 5272, 5273, 5274, 5277, 5283,5284 
(1998).

2.  The criteria for a 20 percent rating for prostatitis have 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.115a, 4.115b, Code 7527 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  That is, the Board finds that he has 
presented claims that are plausible and capable of 
substantiation.  The Board is also satisfied that all 
relevant evidence regarding the claim has been obtained, and 
that no further assistance to the veteran is required to 
comply with 38 U.S.C.A. § 5107(a) since all relevant 
development has been conducted.  

In accordance with 38 C.F.R. § § 4.1, 4.2 (1998) and 
Schafrath v. Derwinski, 1 Vet.App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the service-
connected disability at issue here.  Disability ratings are 
determined by applying the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule), found in 
38 C.F.R. Part 4 (1998).  The Board attempts to determine the 
extent to which the veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, and the assigned rating is based, 
as far as practicable, upon the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § § 4.1, 4.10 (1998).   Separate diagnostic 
codes identify the various disabilities.  If there is a 
question as to which of two evaluations should be applied, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  

The Board has reviewed the entire record, and has found 
nothing in the historical record which would lead it to 
conclude that the current evidence of record is not adequate 
for rating purposes.  Moreover, the Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to the disability for which 
entitlement to an increased evaluation is currently 
considered on appeal.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).



I. The Left Foot Disability  

In reference to joints, factors as to the extent of 
disability include limitation of or excessive motion, 
weakened motion, excess fatigability, incoordination, 
impaired ability to execute skilled movements smoothly, pain 
on movement, swelling, deformity or atrophy of disuse, 
instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing. 38 
C.F.R. §§ 4.40, 4.45, 4.59 (1998).  See also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Traumatic arthritis is to be rated as degenerative arthritis.  
Degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint involved. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71, Diagnostic 
Codes 5003, 5010 (1998).  

The Board notes that the applicable regulations contain a 
number of provisions relating to the ankle joint and to the 
foot.  The RO has rated the veteran's disability under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  The veteran's disability could be evaluated 
under the criteria for ankylosis or limitation of motion of 
the ankle or for malunion or an astragalectomy as specified 
in Diagnostic Codes 5270, 5271, 5272, 5273 and 5274.  

Under Diagnostic Code 5270, a 20 percent evaluation is 
warranted for ankylosis of the ankle in plantar flexion less 
than 30 degrees; ankylosis in plantar flexion between 30 and 
40 degrees, or in dorsiflexion between 0 and 10 degrees 
warrants a 30 percent evaluation.  Ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity warrants a 40 percent 
evaluation. 38 C.F.R. § 4.71a, DC 5270 (1998).

When there is marked limitation of motion of the ankle, a 20 
percent evaluation may be assigned under Diagnostic Code 
5271.  When there is moderate limitation of motion of the 
ankle, a 10 percent evaluation may be assigned. 38 C.F.R. § 
4.71a, DC 5271 (1998).

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272 which also assigns a 
10 percent evaluation for ankylosis of the subastragalar or 
tarsal joint in a good weight-bearing position.  Malunion of 
os calcis or astragalus with marked deformity warrants a 20 
percent evaluation under Diagnostic Code 5273 which also 
assigns a 10 percent evaluation for such deformity of 
moderate severity.  An astragalectomy would result in a 20 
percent evaluation under Diagnostic Code 5274.

The veteran was granted service connection for his left foot 
disability in December 1954, and a 10 percent evaluation was 
assigned.  This rating has remained in effect since that 
time.  More recently, the veteran was examined by VA in May 
1994.  He complained of pain in the left foot during damp 
weather.  Examination showed no gross deformity of the left 
foot.  It was reported that the veteran could walk two miles 
without stopping.  Plantar flexion was to 60 degrees; 
dorsiflexion was to 0 degrees; inversion was to 10 degrees; 
and eversion was to 10 degrees.  It was noted that X-rays of 
the left foot were completely normal.  The diagnosis was, 
history of traumatic arthritis of the left foot, not found.  

On VA examination in November 1995, the veteran complained of 
continuous pain in his left foot, and he reported that he had 
to use a cane for ambulation.  He reported that he could only 
walk for one block due to pain in the foot.  Examination of 
the left foot showed no abnormality, and no swelling of the 
ankle.  Diffuse tenderness of the left ankle was noted.  
Plantar flexion was to 45 degrees, and dorsiflexion was to 90 
degrees.  Abduction was to 5 degrees, and adduction was to 15 
degrees.  Radiological examination of the left ankle was 
reported to be negative and on radiological examination of 
the left foot, partial disarticulation of the proximal 
interphalangeal joint space of the fifth toe was noted.  The 
findings were: traumatic arthritis of the left foot; and 
chipped fracture of the os calcis, not identified.  

In May 1998, the veteran was examined by VA for disability 
evaluation.  He complained of left foot and left ankle pain.  
Examination revealed a cane, no atrophy, deformity, wasting, 
thinning of the skin, no protective motion and no 
dropfoot.  It was noted that the bottoms of the feet were 
worn evenly, and his gait was normal.  It was reported that 
the veteran had no limp and that he walked underneath the 
cane, even though he carried it.  Examination of the ankles 
showed no effusion, no edema, and no synovial thickening.  
Dorsiflexion was to 15 degrees; and plantar flexion was to 20 
degrees.  It was reported that there was no muscle wasting, 
deformity degenerative changes and no atrophy.  X-rays of the 
left ankle were reported to be normal, and X-rays of the left 
foot were reported to be normal, with an old chip fracture of 
the anterior portion of the calcaneus, not involving a joint, 
not showing any sign of osteoporosis or disuse or arthritis.  
It was opined that the veterans fracture in his left 
anterior calcaneus was completely healed and had not gone on 
to form any arthritis.  It was restated that the fracture was 
completely healed.  It was further reported that the veteran 
had no indication of any disability, dropfoot, or deformity.  
It was stated that the veterans neurovascular status was 
normal, and that there was no dropfoot or weakness. The 
examiner stated that the veteran had no flare-ups and it was 
opined that he did not have any dysfunction or disability in 
the lower extremities.  

The Board notes that the recent clinical findings do not 
disclose that the veteran has ankylosis of the left ankle.  
As such, Diagnostic Codes 5270 and 5272 are not for 
application in evaluating the left ankle pathology.  The 
veteran has also not undergone an astragalectomy and he does 
not have malunion of either os calcis or astragalus; 
therefore, Diagnostic Codes 5274 and 5273 are also not for 
application.

There are also various Diagnostic Codes which pertain to 
disabilities of the foot which the Board will consider.  
Generally disabilities of the foot are rated in accordance 
with 38 C.F.R. § 4.71a, Diagnostic Codes 5276-5284.  His 
disability will not be considered under DC 5278, since his 
symptomatology does not include claw foot (pes cavus).  
Neither does his disability merit consideration under DC 
5279, since his symptomatology does not include anterior 
metatarsalgia (Morton's disease), and his disability merits 
no consideration under DC 5280, 5281or 5282, since his 
symptomatology does not include hallux valgus, hallux rigidus 
or hammer toe.  Diagnostic Code 5283, would not apply since 
his symptomatology does not 
include malunion or nonunion of the tarsal or metatarsal 
bones.  The veteran's disability is not ratable under DC 
5276, since this addresses acquired flatfoot.  The veteran's 
disability has also been considered under DC 5284, which 
addresses other foot injuries.  Under this code a moderate 
disability would rate a 10 percent evaluation, a moderately 
severe disability would rate a 20 percent evaluation, and a 
severe disability would rate a 30 percent evaluation.

The record shows that the veterans motion of the left ankle 
was recorded as, left plantar flexion to 20 degrees (45 
degrees is considered the normal anatomical position), and 
left dorsi-flexion to 15 degrees (20 degrees is considered 
the normal anatomical position), See 38 C.F.R. § 4.71, Plate 
II.  Overall, the veteran has approximately ½ the ankle 
motion in one direction and approximately ¾ of full ankle 
motion in the other, which more closely approximates moderate 
limitation of motion, rather than marked limitation which 
must be shown for a 20 percent evaluation under Diagnostic 
Code 5271.  Taking into consideration the provisions of 38 
C.F.R. §§ 4.7, 4.10 and 4.40, and DeLuca v. Brown, 8 Vet.App. 
202 (1995), the Board notes that there is no gait impairment, 
no atrophy, no deformity, no wasting, no neurovascular 
problems and no weakness.  The examiner also noted that there 
were no flare-ups, and X-rays showed no arthritis.  The 
showing of limited motion and chronic pain warrants a finding 
of moderate impairment, but of no more than moderate 
impairment. See 38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1998).  In addition, the record does not support a showing 
of moderately severe foot disability and therefore an 
increased rating under Diagnostic Code 5284 is not warranted.  
Thus, the Board can find no basis under the appropriate 
Diagnostic Codes to grant the veteran a higher than 10 
percent evaluation, and in addition the record does not show 
that he has functional impairment due to his left foot 
disability that would support a rating beyond the currently 
assigned 10 percent.  

Thus, none of the Diagnostic Codes discussed provide a basis 
for an increased rating for the left foot disability.  
Accordingly, the rating schedule does not provide a basis for 
an increased evaluation for the veteran's left foot 
disability given the physical findings in this case. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).



II.  Chronic Prostatitis

The veteran was granted service connection for a 
genitourinary disability in December 1954.  At that time, a 
noncompensable evaluation was assigned.  In February 1973, 
the RO increased the veterans evaluation to 10 percent 
disabling after a VA examination showed prostatic hypertrophy 
of the right lobe with symptoms.  That evaluation has 
remained in effect since that time.  More recently, the 
veteran was examined by VA in May 1994.  The prostate was 
smooth and firm, and there was grade III hypertrophy.  A 
urinalysis showed 1,000 mg% glycosuria.  A urine culture 
revealed no growth.  The finding was mild benign prostatic 
hypertrophy without evidence of cancer.  

VA medical records show treatment for bladder irritation in 
August 1995, and that a cystoscopy was performed.  On VA 
examination in November 1995, the examiner noted that the 
veterans prostate was 4+ enlarged, but soft, nontender and 
no nodules were palpable.  It was reported that the veteran 
had had a recent cystoscopy without significant abnormal 
findings except an enlarged prostate.  A urinalysis showed 
500 mg of Glucose per deciliter.  The impression was, chronic 
prostatitis.  

The veteran was examined by VA in December 1997, and he 
reported daily frequency every 2-3 hours and voiding 4-5 
times a night.  The stream was described as slow.  Occasional 
urge incontinence was reported and it was stated that no pads 
or diapers were used.  The veteran denied having urinary 
tract infections.  Examination showed normal external 
genitalia and normal sized testes.  The prostate was 25g with 
no nodules.  It was noted that there was no evidence of 
prostatitis currently and that the veteran had no symptoms 
due to prostatitis.  

The RO has assigned a 10 percent evaluation for prostatitis 
in accordance with the criteria set forth in the VA Schedule 
for Rating Disabilities, 38 C.F.R. § 4.115b, 

Code 7527 (1998).  Diagnostic Code 7527 provides for the 
evaluation of prostate gland injuries, infections, 
hypertrophy and postoperative residuals. These disabilities 
are to be rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.

In this case, since there is no showing of urinary tract 
infection, the Board finds that the veteran's complaints 
center around a voiding dysfunction.  Voiding dysfunction is 
addressed under 38 C.F.R. § 4.115a, which directs that the 
particular condition be rated as urine leakage, urinary 
frequency, or obstructed voiding.  Under urinary frequency, a 
10 percent rating is warranted upon a showing of a daytime 
voiding interval between two and three hours, or; awakening 
to void two times per night.  A 20 percent rating is 
warranted upon a showing of a daytime voiding interval of 
between one and two hours or when there is awakening to void 
three or four times per night.  A 40 percent rating is 
warranted when the daytime voiding interval is less than one 
hour, or there is awakening to void five or more times per 
night.  38 C.F.R. § 4.115a (1998).  

VA records show that the veterans prostate is enlarged.  At 
the time of the most recent VA genitourinary examination in 
December 1997, the veteran had numerous complaints of 
obstructive symptoms of the lower genitourinary tract, 
including a slow urinary stream, and occasional incontinence.  
His genitourinary symptoms also included urinary frequency 
every two to three hours and nocturia four to five times each 
night.  While his reported daytime urinary frequency, every 
two to three hours, does not place him squarely in the 20 
percent level, his nighttime frequency of 4 to 5 times meets 
the criteria for a 20 percent rating.  Therefore, a 20 
percent disability evaluation is warranted.  A higher rating 
requires voiding at intervals less than one hour during the 
day or five or more times at night, urinary retention 
requiring intermittent or continuous catheterization, or 
urine leakage or incontinence requiring the wearing of 
absorbent materials which must be changed two to four times 
per day.  None of these criteria are met.  In light of the 
evidence, the Board finds that an increased rating to 20 
percent under urinary frequency is warranted.



ORDER

An increased evaluation for arthritis of the left foot, 
secondary to a chip fracture of the os calcis, is denied.   

An increased evaluation of 20 percent for service-connected 
prostatitis is granted, subject to the regulations applicable 
to the payment of monetary benefits.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
